IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 DIVISION ONE
              Respondent,
                                                 No. 71426-1-1
         v.
                                                 UNPUBLISHED OPINION
WALTER JONAS JIMERSON JR.,

              Appellant.                         FILED: March 2, 2015


      Dwyer, J. — Following a jury trial, Walter Jimerson Jr. was convicted of
one count of burglary in the second degree. He now challenges his conviction,
contending that the prosecutor improperly shifted the burden of proof during
closing argument. Finding no error, we affirm.

                                        I


      On the morning of September 14, 2012, Jimerson entered a Bartell's drug
store, approximately 15 minutes before the store opened for business. Store
surveillance video showed Jimerson walking to a Pepsi cooler, then to a lighter

display, and then to a cigarette case where, using a key he had taken from a
cash register, Jimerson attempted to unlock the case. The store manager
observed Jimerson's movements on the security monitor in his office. The

manager then confronted Jimerson and detained him until police arrived. When
the police searched Jimerson, they found two 20 ounce bottles of soda and two
No. 71426-1-1/2



cigarette lighters.

       Jimerson was charged by information with one count of burglary in the

second degree pursuant to RCW 9A.52.030.1

       The case was tried to a jury. Following the close of evidence, the trial

court instructed the jury on two defenses: (1) the premises were open to the

public, and (2) Jimerson reasonably believed the owner would have permitted

him to enter the store. The court also instructed the jury, "The defendant has no

burden of proving that a reasonable doubt exists."

        During closing arguments, the prosecutor stated, "You've seen the video,

you've heard the testimony. You've heard the driver's license was taken off of

Mr. Jimerson's person, had his name on it. There's been no other evidence

presented that this was not Mr. Jimerson." Defense counsel interposed a timely

objection, stating, "burden shifting." The court instructed the prosecutor, "Go

ahead."

        Jimerson was found guilty as charged. The trial court then imposed an

exceptional sentence below the standard range.

        Jimerson appeals.

                                                 II


        Jimerson asks us to reverse his conviction. He contends that the

prosecutor improperly shifted the burden of proof during closing argument, which

created a substantial likelihood that the jury's verdict was affected. We disagree.

        1"A person is guilty of burglary in the second degree if, with intent to commit a crime
against a person or property therein, he or she enters or remains unlawfully in a building other
than a vehicle or a dwelling." RCW 9A.52.030(1).
No. 71426-1-1/3



       In order to prevail on a claim of prosecutorial misconduct, it is the

defendant's burden to show both that the prosecutor's conduct was improper and

that it was prejudicial. State v. Thorqerson, 172 Wash. 2d 438, 442, 258 P.3d 43

(2011). "Any allegedly improper statements should be viewed within the context

of the prosecutor's entire argument, the issues in the case, the evidence

discussed in the argument, and the jury instructions." State v. Dhaliwal. 150
Wash. 2d 559, 578, 79 P.3d 432 (2003). If misconduct occurred, and a timely

objection was interposed, the defendant must then prove that "'there is a

substantial likelihood [that] the instances of misconduct affected the jury's

verdict.'" Thorqerson. 172 Wash. 2d at 442-43 (alteration in original) (internal

quotation marks omitted) (quoting State v. Maqers. 164 Wn.2d 174,191, 189
P.3d 126 (2008)).

       "A criminal defendant has no burden to present evidence, and it is error for

the State to suggest otherwise." State v. Montqomerv, 163 Wash. 2d 577, 597, 183
P.3d 267 (2008); accord State v. Cheatam, 150 Wash. 2d 626, 652, 81 P.3d 830

(2003) ("Generally, a prosecutor cannot comment on the lack of defense

evidence because the defendant has no duty to present evidence."). Thus, we

have found argument to be improper where, during closing argument, the State

argued that a criminal defendant's failure to present favorable evidence, despite

having retained "a good defense attorney," indicated that no such evidence

existed. See State v. Cleveland, 58 Wash. App. 634, 647-48, 794 P.2d 546 (1990);

see also State v. Traweek. 43 Wash. App. 99, 106-07, 715 P.2d 1148 (1986)

(finding argument improper where prosecutor suggested that defendant, if able,

                                         -3-
No. 71426-1-1/4



was required to call witnesses and prove his innocence), overruled on other

grounds by State v. Blair. 117 Wash. 2d 479, 816 P.2d 718 (1991).

      On the other hand, in a case similar to this one, we recently explained:

              The prosecutor did not argue or imply that the defense had
      failed to offer other reasonable explanations or comment on [the
      defendant's] failure to testify. Rather, he simply argued that the
      evidence did not support any other reasonable explanation. A
      prosecutor is entitled to argue inferences from the evidence and to
      point out improbabilities or a lack of evidentiary support for the
      defense's theory of the case.

State v. Killinqsworth. 166 Wash. App. 283, 291-92, 269 P.3d 1064 (2012) (citing

State v. Russell, 125 Wash. 2d 24, 87, 882 P.2d 747 (1994); State v. Boehninq. 127

Wn. App. 511,519, 111 P.3d 899 (2005)).

      The same is true of the prosecutor's challenged argument herein. The

evidence discussed by the prosecutor in his argument preceding the challenged

statement was evidence adduced by the State. The prosecutor noted the

absence of contradicting evidence but did not expressly attribute the absence of

such countervailing evidence to the defense. The prosecutor's challenged

statement was, in fact, an allowable comment on the "lack of evidentiary support

for the defense's theory of the case." Killinqsworth, 166 Wash. App. at 292. The

comment shifted no burden of proof to Jimerson. To the contrary, the statement

simply discussed the totality of the evidence admitted in the case on an element

of the offense charged—the identity of the perpetrator.

       However, even were we to find the challenged statement to have been

improper, no appellate relief would be warranted. The prosecutor's statement

went to the element of identity. Yet, Jimerson's defense theory was that he

                                       -4-
No. 71426-1-1/5



lacked the requisite criminal intent: "Mr. Jimerson was not there to commit

burglary." Given this, there is not a substantial likelihood that the jury's verdict

would have been affected by the prosecutor's statement. Furthermore, the jury

instructions, in which the trial court made clear that the defendant had no burden

to produce evidence in order to be acquitted, offer additional assurance that the

jury's verdict was not based on a misapprehension of the State's burden of proof.

                                           Ill


          Jimerson submits a pro se statement of additional grounds pursuant to

RAP 10.10. None of these grounds for additional review entitle him to appellate

relief.

          "[T]he appellate court will not consider a defendant's statement of

additional grounds for review if it does not inform the court of the nature and

occurrence of alleged errors." RAP 10.10(c). Generally, "the appellate court is

not obligated to search the record in support of claims made in a defendant's

statement of additional grounds for review." RAP 10.10(c).

          While Jimerson lists several issues that could potentially be reviewable, he

does not inform us of the nature and occurrence of the alleged errors. Instead,

as evidenced by several of his requests, including, "All the other misconduct(s)

you can find," and "Anything and everything you can find in the law books, to help

me with this appeal," Jimerson attempts to enlist our aid. It is not our role "to

search the record to find support for the defendant's claim." State v. Meneses.

149 Wash. App. 707, 715-16, 205 P.3d 916 (2009). Because none of Jimerson's

grounds are sufficiently developed for review, we decline to reach them.

                                          -5-
No. 71426-1-1/6



      Affirmed.




We concur:




                       f-O     - •-- X--
                               -'     •
                       t™-'


                       CJ-5    ^*\ ~:->
                       I-s*    ,. •:*-:
                       !£=*           C~'

                                    *' „_.
                        i
                       rv      ^z~c.

                       -r-f    'w •:'•'!
                       —-•!*

                        —U*.
                               —~ ' —


                       O       -;tv Cj'J

                       ro




                  -6